DETAILED ACTION
Claims 1-20 are pending in this office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-4, 7-9 are rejected under 35 U.S.C. 101 because claims contain no hardware. Thus, the claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category. They are, at best, functional descriptive material per se. 
 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
a) In analyzing under step 2A Prong One, Does the claim recite an abstract idea law of nature or natural phenomenon?  Yes.
 Claims 1 (apparatus), 5 (method) and 6 (system), similarly recite the abstract limitations such as (generating an index in which a plurality of combinations of query data that is a collation source and target data that is a collation destination are listed in a predetermined order; 3U.S. Patent Application Serial No. Filed herewith Preliminary Amendment dated February 25, 2021 generating a batch with a predetermined volume by using the plurality of combinations in an order according to the index; and calculating a degree of similarity between the query data and the target data in the combinations included in the batch) is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer processor such as an index generator, a batch generator; an collator in claims 1, 5, 6.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and software module, then it falls within the “Mental Processes” grouping of abstract ideas.  The human mind can generating.., generating.. and calculating... Accordingly, the claim recites an abstract limitation.
b) In analyzing under step 2A Prong Two, Does the claim recite additional elements that integrate the judicial exception into a practical application?  NO.
This judicial exception is not integrated into a practical application because the claims recite a generic processor such as  an index generator, a batch generator; an collator in claims 1, 5, 6 and memory, processor, and instructions (in claim 6) for generating, generating and calculating that are well understood routine and conventional activities. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
c) In analyzing under step 2B, does the claim recite additional elements that amount to significantly more than the judicial exception? NO
Claims 1, 5, 6 do not recite any additional elements except an index generator, a batch generator; an collator in claims 1, 5, 6 and memory, processor, and instructions (in claim 6) for generating, generating and calculating that are well understood routine and conventional activities. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims 1, 5-6 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations such as collecting or collect data at each reference point through a data collecting agent which are mere data gathering steps, represent well-understood, routine, conventional activities previously known to the industry and are specified at a high level of generality. The claims are not patent eligible.
Dependent claims 2-4, 7-20 recite no additional elements that are sufficient to amount to significantly more than the judicial exception as defined in independent claims 1, 5-6.
In particularly:
Claims 2, 10, 16, recite limitation wherein the index generator lists the combination in order of a sequence of the target data that just indicates a list of data.  Accordingly, the claims recite an abstract limitation.
Claims 3, 7, 11, 13, 17, 19, recite limitation wherein the collatorthat, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “one of more processors” and “program instructions” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and software module, then it falls within the “Mental Processes” grouping of abstract ideas.  The human mind can calculating….Accordingly, the claims recite an abstract limitation.
Claims 4, 8, 9, 12, 14, 15, 18, 20, recite limitation wherein the collator calculates the degree of similarity by using features of the query data and the target data ,  as drafted, is process, product or system  that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “one of more processors” and “program instructions” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and software module, then it falls within the “Mental Processes” grouping of abstract ideas.  The human mind can calculating….Accordingly, the claims recite an abstract limitation.
Accordingly, the additional elements in claims 2-4, 7-20 do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 , 5-6, 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Natsev et al (or hereinafter “Na”) (US 6751363) in view of Pal et al (or hereinafter “Pal”) (US 20190138641).
As to claim 1, Na teaches the claimed limitations:
	“an index generator configured to generate an index in which a plurality of combinations of query data that is a collation source and target data that is a collation destination are listed in a predetermined order” as a heuristic configured to generate a set in which a plurality of combinations e.g., [(Q.sub.1 ; T.sub.1); : : : ; (Q.sub.1 ; T.sub.1)] of query images as query data that is used to compare with target image in database is represented as a collation source and target images as target data that is presented as collation destination are listed in order (fig. 1, col. 5, lines 20-67; col. 16, lines 1-30).  The heuristic configured to generate a set is not   an index generator configured to generate an index; 
	“a batch generator configured to use the plurality of combinations in an order according to the index to generate a batch with a predetermined volume” as a method configured to use windows that includes the plurality of combination in order according to set to generate an index tree as batch by insert regions with sizes into the tree (fig. 1, col. 4, lines 20-67; col. 5, lines 20-67; col. 15, lines 15-67; col. 16, lines 1-30).  The set is not the index.  The size is presented as predetermined volume;
	“a collator configured to calculate a degree of similarity between the query data and the target data in the combinations included in the batch” as  image matching algorithm as a collator configured to compute measure or degree  of similarity between the query image and the target image in the all of the pairs of matching regions for query image Q and each target image T included in the tree as the batch (fig. 1, col. 9, lines 1-25).
 	In particularly, the previous step computes all of the pairs of matching regions (Q.sub.i,T.sub.1) for the query image Q and each target image T in the database. This information is used to compute the best similar region pair set for Q and T, i.e. the one that covers the maximum area in the two images and thus maximizes the similarity measure between Q and T as defined above, thereby matching Q to T. It should be noted that for target images T whose similarity to Q exceeds the threshold, steps 1-4 can be repeated with more detailed signatures (col. 9, lines 10-25).
	Na does not explicitly teach the claimed limitations:
	an index generator configured to generate an index; the index.
	Pal teaches a collation apparatus comprising: 
“an index generator configured to generate an index in which a plurality of combinations of query data that is a collation source and target data that is a collation destination are listed in a predetermined order” as indexer as an index generator configured to generate an index in which a plurality of name-value pair entries of source type and source value (paragraphs 268, 277-279, 285) for query  are listed in an order  (fig. 7B, paragraph 287).  The source type and source value are not query data that is a collation source and target data that is a collation destination;
“a batch generator configured to use the plurality of combinations in an order according to the index to generate a batch with a predetermined volume” as search header 210 as a batch generator configured to use field-value pair entries as combinations in order according to the index to generate a set of results (paragraph 232) or a group of results (paragraphs 299-300, 426) with a volume e.g., 20 per page (fig. 8A, paragraphs 383-384) or   a maximum number of search results per bin that is transfered to the search head (paragraph 648).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Pal’s teaching to Na’s system in order to  ensure that the timeline visualization is rendered accurately and further to reduce the amount of actual data this is analyzed and the number of data that are accessed in order to generate the summary of the group and provide a response in less time.

Claims 2, 10, 16, Na and Pal teach the claimed limitation “wherein the index generator lists the combination in order of a sequence of the target data” as indexer lists the results  in order of a sequence of the target data that just indicates a list of data (Pal: fig. 8A, paragraphs 383-384; Na: (fig. 1, col. 5, lines 20-67; col. 16, lines 1-30).  

	As to claim 5, Na teaches the claimed limitations:
	“generating, by an index generator, an index in which a plurality of combinations of query data that is a collation source and target data that is a collation destination are listed in a predetermined order” as a heuristic configured to generate a set in which a plurality of combinations e.g., [(Q.sub.1 ; T.sub.1); : : : ; (Q.sub.1 ; T.sub.1)] of query images as query data that is used to compare with target image in database is represented as a collation source and target images as target data that is presented as collation destination are listed in order (fig. 1, col. 5, lines 20-67; col. 16, lines 1-30).  The heuristic configured to generate a set is not   an index generator configured to generate an index; 3U.S. Patent Application Serial No. Filed herewith Preliminary Amendment dated February 25, 2021 
	“generating, by a batch generator, a batch with a predetermined volume by using the plurality of combinations in an order according to the index” as a method configured to use windows that includes the plurality of combination in order according to set to generate an index tree as batch by insert regions with sizes into the tree (fig. 1, col. 4, lines 20-67; col. 5, lines 20-67; col. 15, lines 15-67; col. 16, lines 1-30).  The set is not the index.  The size is presented as predetermined volume;
	“calculating, by a collator, a degree of similarity between the query data and the target data in the combinations included in the batch” as  image matching algorithm as a collator configured to compute measure or degree  of similarity between the query image and the target image in the all of the pairs of matching regions for query image Q and each target image T (fig. 1, col. 9, lines 1-25).
 	In particularly, the previous step computes all of the pairs of matching regions (Q.sub.i,T.sub.1) for the query image Q and each target image T in the database. This information is used to compute the best similar region pair set for Q and T, i.e. the one that covers the maximum area in the two images and thus maximizes the similarity measure between Q and T as defined above, thereby matching Q to T. It should be noted that for target images T whose simiarlity to Q exceeds the threshold, steps 1-4 can be repeated with more detailed signatures (col. 9, lines 10-25).
	Na does not explicitly teach the claimed limitations:
	an index generator configured to generate an index; 3U.S. Patent Application Serial No. Filed herewith Preliminary Amendment dated February 25, 2021 the index.	
Pal teaches a collation apparatus comprising: 
“generating, by an index generator, an index in which a plurality of combinations of query data that is a collation source and target data that is a collation destination are listed in a predetermined order” as indexer as an index generator configured to generate an index in which a plurality of name-value pair entries of source type and source value (paragraphs 268, 277-279, 285) for query  are listed in an order  (fig. 7B, paragraph 287).  The source type and source value are not query data that is a collation source and target data that is a collation destination;
“generating, by a batch generator, a batch with a predetermined volume by using the plurality of combinations in an order according to the index” as search header 210 as a batch generator configured to use field-value pair entries as combinations in order according to the index to generate a set of results (paragraph 232) or a group of results (paragraphs 299-300, 426) with a volume e.g., 20 per page (fig. 8A, paragraphs 383-384) or   a maximum number of search results per bin that is transferred to the search head (paragraph 648).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Pal’s teaching to Na’s system in order to  ensure that the timeline visualization is rendered accurately and further to reduce the amount of actual data this is analyzed and the number of data that are accessed in order to generate the summary of the group and provide a response in less time.

	Claim 6 has the same claimed limitation subject matter as discussed in claim 5; thus claim 6 is rejected under the same reason as discussed in claim 5.  In addition, Na teaches a system for collating, the system comprises: a processor; and a memory storing computer-executable program instructions that when executed by the processor causes the system to: (processor; and memory storing programs executed by processor cause the system: Na: col. 1, lines 14-25; col. 3, lines 30-67; Pal: paragraphs 692-693).

Claims 3, 7, 11, 13, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Na in view of Pal and further in view of Li et al (US 10410095).
Claims 3, 7, 11, 13, 17, 19, Na teaches limitation “wherein the collator
	Na does not explicitly teach the claimed limitation “by using a neural network. Li teaches limitation “wherein the collatorbefore the effective filing date of the claimed invention to apply Li’s teaching to Na’s system in order to  ensure that one result is always produced correctly corresponding to user request and further to prevent false positives, i.e., a design not sufficiently similar will be rejected even though it provides the highest similarity score, but may potentially return more than one result.

Claims 4, 8, 9, 12, 14, 15, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Na in view of Pal and further in view of Ogaki (US 20180181847).
Claims 4, 8, 9, 12, 14, 15, 18, 20, Na teaches limitation wherein the collator calculates the degree of similarity by using features of the query data and the target data” as image matching algorithm as a collator configured to compute measure or degree  of similarity between the query image and the target image in the all of the pairs of matching regions for query image Q and each target image T (fig. 1, col. 9, lines 1-25).  
	Na does not explicitly teach the claimed limitation by using features of the query data and the target data.  Ogaki teaches the execution unit calculates the degree of similarity by using features of the query data and the target data (paragraph 38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ogaki’s teaching to Na’s system in order to retrieve correctly a similar image from the database based on image features using a captured image of the object , and suggesting cooperative information associated with the similar image correctly based on user’s request.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jiang et al (US 20150356063)



















Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169